Case 2:18-cv-11086-SFC-PTM ECF No. 34 filed 07/18/19         PageID.1338    Page 1 of 2




                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF MICHIGAN
                            SOUTHERN DIVISION

Temujin Kensu,

               Plaintiff,                              Case No. 18-cv-11086

   v.                                                  Hon. Sean F. Cox
                                                       Mag. Patricia T. Morris
JPay, Inc.,

          Defendant.
_________________________________/

  STIPULATED ORDER TO RESOLVE PLAINTIFF’S MOTION TO LIFT
                      STAY (DOC. # 28)

        IT IS HEREBY STIPULATED by the parties, by and through their respective

counsel, subject to the approval of the Court, that:

        1.     Plaintiff hereby withdraws his pending Motion to Lift Stay (Doc. #28).

        2.     Plaintiff will submit this dispute to arbitration before the American

Arbitration Association (“AAA”). Plaintiff reserves the right to challenge the

validity of the Parties’ arbitration agreement in the course of arbitration before AAA.

        3.     Arbitration will be conducted pursuant to AAA’s Consumer Arbitration

Rules before a panel of three arbitrators.

        4.     Any in-person arbitration hearings will take place within 50 miles of

where Plaintiff is housed. The Parties reserve the right to request telephonic

arbitration.


                                             1
Case 2:18-cv-11086-SFC-PTM ECF No. 34 filed 07/18/19    PageID.1339   Page 2 of 2




      SO ORDERED.

Date: July 18, 2019                        S/ patricia t. morris
                                           Patricia T. Morris
                                           United States Magistrate Judge




      STIPULATED AND AGREED:

      EXCOLO LAW, PLLC                      MORGAN, LEWIS & BOCKIUS LLP

By:   /s/ Keith L. Altman            By:    /s/ Elizabeth Herrington
      Keith L. Altman (P81702)              Elizabeth Herrington (IL#6244547)
      Attorney for Plaintiff                Attorney for Defendant
      26700 Lahser Road, Suite 401          77 West Wacker Drive, Fifth Floor
      Southfield, MI 48033                  Chicago, IL 60601
      (866) 939-2656                        (312) 324-1000
      kaltman@excololaw.com                 beth.herrington@morganlewis.com

      Dated: July 17, 2019                  Dated: July 17, 2019

      HICKEY HAUCK BISHOFF
      & JEFFERS, PLLC

By:   /s/ Benjamin W. Jeffers
      Benjamin W. Jeffers (P57161)
      One Woodward Avenue, Suite 2000
      Detroit, MI 48226
      (313) 964.8600
      bjeffers@hhbjlaw.com

      Dated: July 17, 2019




                                      2
